Title: [Diary entry: 21 December 1787]
From: Washington, George
To: 

Friday 21st. Thermometer at 33 in the Morning—38 at Noon And 35 at Night. Morning clear and tolerably pleasant. Wind Westerly, but getting to No. Wt. it blew fresh & turned cold but continued clear & not unpleast. The frost since it set in being a continued one, has stopped all plowing. The ground quite dry and roads dusty.  Rid to Muddy hole, Dogue run French’s & the Ferry Plantatns. At Muddy hole began to fence between No. 1 & 2. Brought two Sorrel Colts from thence rising two. Magnolio’s. At Dogue run the people having finished the Meadow at Frenchs yesterday were (the Women, the Men getting rails) employed in cleaning their own Meadow. Counted all the Stock at this place and brot. to the Mansn. House to be wintered 8 Mares with fold—2 Sorrl. Colts rising two—a young bay mare rising three—a young bay horse for Washington Custis and the Chariot horse Partner. At French’s all the hands that were at home, were cleaning Oats and that this business might be dispatched I sent 4 hands from the Ferry to work a 2d. Fan. At the Ferry the women were levelling the Ditch in No. 2 ordered to be done yesterday. Killed the following Hogs to day. 

From the
Neck
18
weight
1650



Ferry
4
Do.
335






1985


Disposed of them as follow




Thos. Bishop & T. Green
800



Richd. B. Walker
152



Overseer Morris
300



Ditto at Frenchs
300



Ditto Muddy hole
228



Carpenter Isaac
202







1982

 Overseer Da[v]y retained 3 of his Hogs agreeably to order, as did the Farmer at the Ferry. The first weighed 311 lbs.: of the weight of the latter—if killed, no acct. has yet been rendered. The 2 reserved by him when the first hogs came from the Ferry weighed 243 lbs. The General Acct. stands thus. 



hogs


Early killg. from the Mill Novr. 12th.

7
1342


2d. Killing—12th. Inst.—viz. includg. 2 to the Farmer
{
92
11620


3d. Killing, exclusive of 3 left for him & includg. 3 left for Davy
}
25
2286


Total

124
15248


Disposed of to the Ovrs. & others pr.





the foregoing Accts. remaing. for Fam[il]y


12712

